DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 27, 2022 has been entered.
  	This Office action is in response to the amendment filed January 27, 2022 in which claims -3 and 5 were amended and claims 11-15 were added.
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3. 7, 8 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Drigotas (US 20050145822).
 	Drigotas teaches refrigerant compositions comprising refrigerant and UV fluorescent.  Drigotas also relates to methods for introducing dye, methods for detecting leaks and methods for producing refrigeration and heat using the compositions described within Drigotas (see abstract).  Drigotas teaches that the refrigerants are those containing 1-6 carbon atoms, including the claimed saturated fluorinated hydrocarbon refrigerants having 1-3 carbon atoms (see para 0013-0014).  The UV dye may be perylene and anthracene (see para 0018).  The lubricant may be mineral oils and synthetic oils, such as polyol esters and polyvinyl ethers (see para 0019-0020).  The UV dye is present in the composition in an amount from about 0.001-10 wt% (see para 0045).  The composition may contain additives such as extreme pressure agents, antioxidants, metal surface deactivators and free radical scavenger.  The deactivators and scavengers encompasses copper deactivators, acid and oxygen scavengers (see para 0046).
 	Drigotas further relates to a method for introducing an ultraviolet fluorescent dye into a compression refrigeration or air conditioning apparatus (see para 0051). Refrigeration or air-conditioning apparatus include but are not limited to centrifugal chillers, household refrigerator/freezers, residential air-conditioners, automotive air-conditioners, refrigerated transport vehicles, heat pumps, supermarket food coolers and display cases, and cold storage warehouses (see para 0052). 
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Drigotas (US 20050145822) in view of Parekh (US 4,758,366).
 	Drigotas has been discussed above.  Drigotas does not specifically teach the presence of a coloring agent.   However, Parekh teaches that it is old known to add visible dyes to compositions to detect leaks.
 	It would have been obvious to one of ordinary skill in the art to use a visible dye in combination with a UV dye because the leak would be visible to the naked eye and no “black light” or “blue light” would be required in order to see the leak.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Drigotas (US 20050145822) in view of Akiyama (US 20020002121).
 	Drigotas has been discussed above.  Drigotas does not teach the use of a naphthacene dye.  However, Akiyama teaches this difference (see para 0019).
 	It would have been obvious to one of ordinary skill in the art to use naphthacene as a UV dye in the claimed composition because Akiyama teaches that perylene and anthracene, which are taught by Drigotas are art recognized equivalents of naphthacene.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        16320160/20220212